DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,788,942. Although the claims at issue are not identical, they are not patentably distinct from each other because 

Instant Application
U.S. Patent No. 10,788,942
1. An input device comprising: a substrate; 
a plurality of first metal mesh shape electrodes provided on a layer of the substrate; 
a plurality of second metal mesh shape electrodes provided on a 

a plurality of second metal connection electrodes each of which connects adjacent two of the second metal mesh shape electrodes on the same layer as the first metal mesh shape electrodes; 
an insulating film covering the plurality of second metal connection electrodes; a plurality of first transparent connection electrodes each of which connects adjacent two of the first metal mesh shape electrodes on the insulating film; and 
a protective film covering the plurality of first metal mesh shape electrodes, the plurality of second metal mesh shape electrodes, and the plurality of first transparent connection electrodes.

a plurality of first metal or alloy electrodes provided along a first direction on a main surface of the substrate; 
a plurality of second metal or alloy 
a plurality of second connection portions; an insulating film; and 
a protective film covering the plurality of first metal or alloy electrodes, the plurality of second metal or alloy electrodes, the plurality of second connection portions, and the insulating film, wherein each of the plurality of first metal or alloy electrodes includes: a plurality of first mesh shape electrode portions; and a plurality of first connection portions each of which connects adjacent two of the first mesh shape electrode portions, wherein each of the plurality of second metal or alloy electrodes includes a plurality of second mesh shape electrode portions, wherein each of the first mesh shape electrode portions, the first connection portions, and the second mesh shape electrode portions contains metal, and is 


The instant Application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof. Although the conflicting claims are not identical, they are not patentability distinct from each other because the instant Application claim is generic to all that is recited in the above patent claim. The more specific anticipates .

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (US 20130293096). 

As to claim 1, Kang discloses an input device comprising: 
a substrate (Figs. 1(10), 2A(10), [0039]); 
a plurality of first metal mesh shape electrodes (Figs. 1(50), 2A(50)) provided on a layer of the substrate ([0048]); 

a plurality of second metal connection electrodes each of which connects adjacent two of the second metal mesh shape electrodes on the same layer as the first metal mesh shape electrodes (Figs. 1, 2A, [0048]); 
an insulating film (Figs. 2A(41)) covering the plurality of second metal connection electrodes ([0057]); 
a plurality of first transparent connection electrodes each of which connects adjacent two of the first metal mesh shape electrodes on the insulating film (Figs. 2A(41), [0057]); and 
a protective film ([0067]: triacetyl cellulose (TAC)) covering the plurality of first metal mesh shape electrodes, the plurality of second metal mesh shape electrodes, and the plurality of first transparent connection electrodes (Fig. 3A, [0060], [0067]: “a film made of a triacetyl cellulose (TAC) material for protecting ”, [0068], Note: the protecting film TAC is associated with the polarizing plate 20 which is above the substrate 10a, and the substrate 10a includes sensing electrodes, therefore, the protective film TAC covering the plurality of first metal or alloy electrodes 50 and the plurality of second metal or alley electrodes 60 and the insulating film 41). 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

8.	Claims 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20130293096) in view of Lin et al. (US 20140204043).

As to claim 2, Kang teaches the input device according to claim 1, wherein each of the first metal mesh shape electrodes (Figs. 1(50), 2A(50)) and the second metal mesh shape electrodes (Figs. 1(60), 2A(60)) includes a conductive film on the substrate (Figs. 1(10), 2A(10), [0048]). 
Kang does not expressly teach an antireflection film on the conductive film. 
Lin teaches an antireflection film (Figs. 5A-5B(350)) on the conductive film ([0037]: anti-reflective optical film 350 can selectively cover the conductive elements 330). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang’s input device by incorporating Lin’s idea of including an antireflection film in order to improve optical uniformity (see Lin: [0037]). 
As to claim 3, Kang (as modified by Lin) teach the input device according to claim 2, wherein the antireflection film (Lin: Figs. 5A-5B(350)) is composed of a stacked film in which a high refractive index film, a low refractive index film, and a high refractive index film are stacked in this order (Lin: [0037]: anti-reflective optical film 350 can be a multi-layer structure). 
one or more types of metal selected from a group including molybdenum (Mo), aluminum (Al), silver (Ag), titanium (Ti), copper (Cu), chromium (Cr), and tungsten (W) (Lin: [0037]). 
As to claim 5, Kang (as modified by Lin) teach the input device according to claim 1, wherein each of the first transparent connection electrodes is composed of indium tin oxide (ITO), indium zinc oxide (IZO), or indium gallium oxide (IGO) (Kang: [0042]). 
As to claim 7, Kang discloses an input device comprising: 
a substrate (Figs. 1(10), 2A(10), [0039]); 
a plurality of first metal mesh shape electrodes (Figs. 1(50), 2A(50)) provided on the substrate ([0048]); 
a plurality of second metal mesh shape electrodes (Figs. 1(60), 2A(60)) provided on a same layer of the substrate as the first metal mesh shape electrodes ([0048]); 
a plurality of second metal connection electrodes each of which connects adjacent two of the second metal mesh shape electrodes on the same layer as the first metal mesh shape electrodes (Figs. 1, 2A, [0048]); 
an insulating film (Figs. 2A(41)) covering the plurality of the second metal connection electrodes ([0057]); and 
a plurality of first transparent connection electrodes each of which connects adjacent two of the first metal mesh shape electrodes on the insulating film (Figs. 2A(41), [0057]).  

Lin teaches each of the first metal mesh shape electrodes and the second metal mesh shape electrodes includes a conductive film on the substrate and an antireflection film (Figs. 5A-5B(350)) on the conductive film ([0037]: anti-reflective optical film 350 can selectively cover the conductive elements 330),  
the antireflection film is composed of a stacked film in which a high refractive index film, a low refractive index film, and a high refractive index film are stacked in this order ([0037]: anti-reflective optical film 350 can be a multi-layer structure), and 
the conductive film includes a metal layer or an alloy layer made of one or more types of metal selected from a group including molybdenum (Mo), aluminum (Al), silver (Ag), titanium (Ti), copper (Cu), chromium (Cr), and tungsten (W) ([0037]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang’s input device by adapting Lin’s idea of including an antireflection film in order to improve optical uniformity (see Lin: [0037]). 
6 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20130293096) in view of Li et al. (US 20150034472). 

As to claim 6, Kang teaches the input device according to claim 1, wherein the insulating film is covering metal connection electrodes ([0057]). 
Kang does not explicitly teach the insulating film is made of photosensitive resist. 
Li teaches the insulating film (Fig. 1(140), 2(140)) is made of photosensitive resist ([0041]: photosensitive resin). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang’s input device by adapting Li’s idea of including insulating film is made of photosensitive resin in order to improve manufacturing process. 

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 20130293096) in view of Lin et al. (US 20140204043) and in further view of Li et al. (US 20150034472).

As to claim 8, Kang (as modified by Lin) teach the input device according to claim 7, wherein the insulating film is covering metal connection electrodes (Kang: [0057]).
Kang (as modified by Lin) do not explicitly teach the insulating film is made of photosensitive resist. 
Li teaches the insulating film (Fig. 1(140), 2(140)) is made of photosensitive resist ([0041]: photosensitive resin). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628